DETAILED ACTION
Claims 1-19 and 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamborski (US PGPUB US 2017/0090824 A1) in further view of Duso et al. (US Patent No. 5,987,621).

Tamborski was cited in IDS filed on 06/25/2018 and Duso was cited in the previous Office Action.

Regarding claim 1, Tamborski teaches the invention substantially as claimed including a storage unit of a distributed storage network (DSN) (Abstract: Dispersed Storage Network (DSN)) comprises: 
an interface configured to interface and communicate with a communication system (Fig. 1, ¶ [0027]: network interfaces 30-33);
a 5memory that stores operational instructions and processing circuitry operably coupled to the interface and to the memory, wherein the processing circuitry is configured to execute the operational instructions (¶ [0079]; ¶ [0082]: As may also be used herein, the terms "processing module", "processing circuit", "processor", and/or "processing unit" may be a single processing device or a plurality of processing devices… The processing module, module, processing circuit, and/or processing unit may be, or further include, memory and/or an integrated memory element, which may be a single memory device, a plurality of memory devices, and/or embedded circuitry of another processing module, module, processing circuit, and/or processing unit… Still further note that, the memory element may store, and the processing module, module, processing circuit, and/or processing unit executes, hard coded and/or operational instructions corresponding to at least some of the steps and/or functions illustrated in one or more of the Figures. Such a memory device or memory element can be included in an article of manufacture.);  
aggregate pending maintenance tasks of associated storage units into an ordered list of pending maintenance tasks (Abstract: For each type of maintenance task to be performed on the storage units, an ordered list (e.g., a queue) is generated. Each entry of an ordered list corresponds to a particular storage unit; ¶ [0078]: Selecting a next ordered list following either of steps 144 or 146 may be based on one or more of: task pendency durations wherein multiple pending task/sub-task requests are processed in the order in which they were generated (i.e., a FIFO approach),);
facilitate, based on the ordered list of pending maintenance tasks, coordination of a next maintenance task of the ordered list of pending maintenance tasks with a corresponding one of the associated storage units, the next maintenance task being a next maintenance task to be executed (¶ [0070] For a given ordered list, the managing unit 18 determines whether to initiate execution of a maintenance task by a corresponding storage unit for a first ordered list entry (e.g., top queue entry). The determining includes one or more of selecting the top queue entry, identifying a corresponding storage unit associated with the selected entry; ¶ [0078]: The method continues at step 148 where the processing module selects a next ordered list or determines to continue processing of entries in the first ordered list. Selecting a next ordered list following either of steps 144 or 146 may be based on one or more of: task pendency durations wherein multiple pending task/sub-task requests are processed in the order in which they were generated (i.e., a FIFO approach), the number of entries in at least some of the ordered lists, a priority level associated with a maintenance task type, storage unit availability levels, a request, or a predetermination. Having selected the next ordered list, the method loops back to step 142 where the processing module determines whether to initiate execution of the maintenance task (e.g., of the next ordered list)); 
determine to perform the next maintenance task as a result of a predicted impact of performing the next maintenance task being less than an impact threshold level (Abstract; ¶ [0070]: For a given ordered list, the managing unit 18 determines whether to initiate execution of a maintenance task by a corresponding storage unit for a first ordered list entry (e.g., top queue entry). The determining includes one or more of selecting the top queue entry, identifying a corresponding storage unit associated with the selected entry, predicting the impact of performing the maintenance task of the maintenance task type associated with the given ordered list, initiating/indicating to perform the maintenance task when the predicted impact compares favorably to an impact threshold level,); and 
direct execution of the next maintenance task by the corresponding one of the associated storage units wherein the predicted impact comprises an estimated storage reliability level resulting from executing the next maintenance task (¶ [0071]: Predicting the impact of performing a task may include one or more of identifying one or more storage sets associated with the storage unit, obtaining availability information regarding other storage units associated with the one or more storage sets (e.g., receiving status information from a DS client module 34 or controller 86 of each relevant storage unit), and estimating a performance and/or storage reliability level should the storage unit be instructed to execute the maintenance task… As another example, the managing unit 18 determines to perform a maintenance task for storage unit 4 when the resulting availability level of storage units of the storage set 1 is greater than (or compares favorably to) the desired storage unit availability threshold level; ¶ [0074] When initiating the execution of the maintenance task, the managing unit 18 issues a maintenance request to the storage unit for the maintenance task and deletes the maintenance task from the relevant ordered list).

While Tamborski does aggregate and schedule the maintenance tasks to be completed as cited Tamborski does not expressly teach detect an offline status of a task management unit.

However, in a similar field of endeavor, Duso teaches detect an offline status of a task management unit (Abstract: The inactive controller server becomes active when it fails to receive a signal periodically transmitted by the active controller server; Col. 2, lines 49-55: failure of a server computer is detected by a failure to receive a signal that is normally transmitted by each of the server computers on a periodic basis. For example, the server 
aggregate pending tasks of associated storage units into an ordered 10list of pending tasks (Col. 2, line 56 through Col. 3, line 4: recovering state information of the interrupted ones of the tasks by reading from the log file updates of the state information. The tasks are subdivided into a series of transactions; Fig. 7, Queues 86 and 87); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duso with the teachings of Tamborski to perform the selection of pending maintenance tasks of an ordered list when a task management unit becomes offline. The modification would have been motivated by the desire of ensuring interrupted maintenance tasks are scheduled. 

Regarding claim 2, Tamborski teaches wherein the direct execution of the next maintenance task by the corresponding one of the associated storage units is performed by sending a message or command to the corresponding one of the associated storage units (¶ [0076]: The method branches to step 144 where the processing module issues a maintenance request when the processing module determines to execute the maintenance task; ¶ [0077] When the maintenance task is to be executed, the processing module issues (as step 144) a maintenance request to the corresponding storage unit for the maintenance task and deletes the maintenance 

Regarding claim 203, Tamborski teaches wherein the processing circuitry is further configured to execute the operational instructions to repeat (¶ [0072]: the managing unit 18 repeats the process for the next ordered list entry or an entry in a different ordered list (e.g., corresponding to a different maintenance task)): 
facilitate, based on the ordered list of pending maintenance tasks, coordination of a next maintenance task of the ordered list of pending maintenance tasks with a corresponding storage unit (¶ [0070] For a given ordered list, the managing unit 18 determines whether to initiate execution of a maintenance task by a corresponding storage unit for a first ordered list entry (e.g., top queue entry). The determining includes one or more of selecting the top queue entry, identifying a corresponding storage unit associated with the selected entry; ¶ [0078]: The method continues at step 148 where the processing module selects a next ordered list or determines to continue processing of entries in the first ordered list. Selecting a next ordered list following either of steps 144 or 146 may be based on one or more of: task pendency durations wherein multiple pending task/sub-task requests are processed in the order in which they were generated (i.e., a FIFO approach), the number of entries in at least some of the ordered lists, a priority level associated with a maintenance task type, storage unit availability levels, a request, or a predetermination. Having selected the next ordered list, the method loops back to and  25
direct execution of the next maintenance task by the corresponding storage unit until all of the pending maintenance tasks have been completed or no additional pending maintenance tasks can be completed (¶ [0067]: Processing then continues until each queue is empty or until every storage device has been moved to the end of a queue at least once without progress; ¶ [0071]: Predicting the impact of performing a task may include one or more of identifying one or more storage sets associated with the storage unit, obtaining availability information regarding other storage units associated with the one or more storage sets (e.g., receiving status information from a DS client module 34 or controller 86 of each relevant storage unit), and estimating a performance and/or storage reliability level should the storage unit be instructed to execute the maintenance task… As another example, the managing unit 18 determines to perform a maintenance task for storage unit 4 when the resulting availability level of storage units of the storage set 1 is greater than (or compares favorably to) the desired storage unit availability threshold level; ¶ [0074] When initiating the execution of the maintenance task, the managing unit 18 issues a maintenance request to the storage unit for the maintenance task and deletes the maintenance task from the relevant ordered list).  

Regarding claim 4, Tamborski teaches wherein the no additional pending maintenance tasks can be completed reflects one or more storage units being unavailable to execute one or more pending maintenance tasks (¶ [0071]: the managing unit 18 determines not to initiate execution of a maintenance task for storage unit 5 when a number of other storage units of the storage set 1 are unavailable).  

Regarding claim 55, Tamborski teaches wherein the no additional pending maintenance tasks can be completed reflects a storage unit expected to execute one or more destructive maintenance tasks being unavailable (¶ [0066] Certain tasks performed by storage units of a DSN, including some maintenance tasks, may adversely impact the integrity of the DSN (e.g., cause irrecoverable data loss or unavailability of critical services) if performed at the wrong time. Such tasks may include, for example, updating hardware, reboot operations, process restarts, installing software patches, and other "potentially destructive" tasks that result in that result in temporary unavailability of a storage unit.).  

Regarding claim 6, Tamborski teaches wherein the pending maintenance tasks are any of: 10upgrades, storage expansion, removing storage, moving data slices, or deleting data slices (¶ [0069]: A maintenance task may include one or more of updating hardware, rebooting software, restarting a particular software process, performing an upgrade, installing a software patch, loading a new software revision, performing an off-line test, prioritizing tasks associated with an online test, etc.). 
   
Regarding claim 7, Tamborski teaches wherein the pending maintenance tasks include one or more of: a patch, a full upgrade or a configuration change (¶ [0069]: A maintenance task may include one or more of updating hardware, rebooting software, restarting a particular software process, performing an upgrade, installing a software patch, loading a new software revision, performing an off-line test, prioritizing tasks associated with an online test, etc.).  

Regarding claim 8, Duso teaches wherein the pending maintenance task reflects one or more specific steps to be executed by the storage unit (Col. 28 line 63 through Col. 29 line 32: The scheduler 201 schedules the movement of data among a network client, the cached disk array 23, and the tape silo 24. For a typical save operation, the scheduler coordinates with the control application being executed by the active one of the controller servers 28, 29 to select one of the stream servers to function as a data mover. The selected stream server moves the backup data from the network client to allocated tracks in the cached disk array. Later, this same stream server or another selected stream server moves the backup data from the cached disk array to the tape silo. When the backup data has been written to allocated disk or tape storage, the catalog 204 is updated to indicate that the data are available to be read during a restore operation.).  

Regarding claim 9, Tamborski teaches wherein the processing circuitry is further configured 20to execute the operational instructions to:
facilitate, based on pending ones of the ordered list of maintenance tasks, coordination 25of a next maintenance task with a corresponding storage unit (¶ [0070] For a given ordered list, the managing unit 18 determines whether to initiate execution of a maintenance task by a corresponding storage unit for a first ordered list entry (e.g., top queue entry). The determining includes one or more of selecting the top queue entry, identifying a corresponding storage unit associated with the selected entry; ¶ [0078]: The method continues at step 148 where the processing module selects a next ordered list or determines to continue processing of entries in the first ordered list. Selecting a next ordered list following either of steps 144 or 146 may be based on one or more of: task pendency durations wherein multiple pending task/sub-task requests are processed in the order in which they were generated (i.e., a ; and
direct execution of the next maintenance task by the corresponding storage unit (¶ [0071]: Predicting the impact of performing a task may include one or more of identifying one or more storage sets associated with the storage unit, obtaining availability information regarding other storage units associated with the one or more storage sets (e.g., receiving status information from a DS client module 34 or controller 86 of each relevant storage unit), and estimating a performance and/or storage reliability level should the storage unit be instructed to execute the maintenance task… As another example, the managing unit 18 determines to perform a maintenance task for storage unit 4 when the resulting availability level of storage units of the storage set 1 is greater than (or compares favorably to) the desired storage unit availability threshold level; ¶ [0074] When initiating the execution of the maintenance task, the managing unit 18 issues a maintenance request to the storage unit for the maintenance task and deletes the maintenance task from the relevant ordered list).

In addition, Duso teaches detect an online status of a task management unit (Col. 51, lines 25-29: In step 522 the slave controller server checks whether the master controller, in its heartbeat, has reported a failure sufficiently severe that the slave controller server should assume master status. If so, execution branches from step 522 to step 523; otherwise online); 

Regarding claim 10, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding claim 11, it is a method type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 12, it is a method type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

Regarding claim 13, it is a method type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 14, it is a method type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 15, it is a method type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding claim 16, it is a method type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding claim 17, it is a method type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding claim 18, it is a system type claim having similar limitations as claim 1 above. Further, the additional limitations of5 create a layered queue with an ordered list of tasks and facilitate dissemination of the tasks within the layered queue to a corresponding storage unit executing at least a specific one of the tasks (Col. 13, lines 5-7: Three classes of schedulable tasks are supported: general-purpose, real-time, and isochronous tasks. These classes correspond to different kinds of requests that are likely to exist in a video-on-demand system. Real-time and isochronous tasks are known in the real-time literature as aperiodic and periodic tasks, respectively; Col. 14, An isochronous task is inserted in its appropriate place on the “Ready” queue 84…Whenever an isochronous task arrives, the scheduler determines whether a currently running task needs to be pre-empted. If the currently running task is a general-purpose task, it is pre-empted by the newly arrived isochronous task. If the currently running task is a real-time task, it will be pre-empted by the newly arrived isochronous task in the next "preemption window". If the currently running task is of the isochronous class, the scheduler compares its priority to that of the task currently at the head of the "Ready" queue 84. If the priority of the current task is lower, it is pre-empted at the next "preemption window" by the isochronous task from the head of the queue. The scheduler continues to execute isochronous tasks until the isochronous "Ready" queue 84 becomes empty. Whenever the queue is empty, the scheduler alternates between the real-time and general-purpose classes using a weighted round-robin scheme; wherein different classes of tasks correspond to the layers in the queue); 
10detect an offline status of the first computing device (Abstract: The inactive controller server becomes active when it fails to receive a signal periodically transmitted by the active controller server; Col. 2, lines 49-55: failure of a server computer is detected by a failure to 
aggregate pending maintenance tasks of the disseminated tasks of corresponding storage units into an ordered list of pending tasks(Col. 2, line 56 through Col. 3, line 4: recovering state information of the interrupted ones of the tasks by reading from the log file updates of the state information. The tasks are subdivided into a series of transactions; Fig. 7, Queues 86 and 87).

Regarding claim 19, Tamborski teaches facilitate, by the first computing device, based on the ordered list of pending maintenance tasks, coordination of a next maintenance task with a corresponding storage unit (¶ [0070] For a given ordered list, the managing unit 18 determines whether to initiate execution of a maintenance task by a corresponding storage unit for a first ordered list entry (e.g., top queue entry). The determining includes one or more of selecting the top queue entry, identifying a corresponding storage unit associated with the selected entry; ¶ [0078]: The method continues at step 148 where the processing module selects a next ordered list or determines to continue processing of entries in the first ordered list. Selecting a next ordered list following either of steps 144 or 146 may be based on one or more of: task pendency durations wherein multiple pending task/sub-task requests are processed in the order in which they were generated (i.e., a FIFO approach), the number of entries in at least some of the ; and
direct execution of the next maintenance task by the corresponding storage unit (¶ [0071]: Predicting the impact of performing a task may include one or more of identifying one or more storage sets associated with the storage unit, obtaining availability information regarding other storage units associated with the one or more storage sets (e.g., receiving status information from a DS client module 34 or controller 86 of each relevant storage unit), and estimating a performance and/or storage reliability level should the storage unit be instructed to execute the maintenance task… As another example, the managing unit 18 determines to perform a maintenance task for storage unit 4 when the resulting availability level of storage units of the storage set 1 is greater than (or compares favorably to) the desired storage unit availability threshold level; ¶ [0074] When initiating the execution of the maintenance task, the managing unit 18 issues a maintenance request to the storage unit for the maintenance task and deletes the maintenance task from the relevant ordered list).

Duso teaches configured to: 
detect an online status of the first computing device (Col. 51, lines 25-29: In step 522 the slave controller server checks whether the master controller, in its heartbeat, has reported a failure sufficiently severe that the slave controller server should assume master status. If so, execution branches from step 522 to step 523.; otherwise online).5

Regarding claim 21, Tamborski teaches wherein the estimated storage reliability level is based on a reliability of a storage vault in which the corresponding storage unit participates, with the corresponding storage unit being unavailable (¶ [0066]: coordinated execution of these types of tasks, such that a limited number of storage units of the DSN (e.g., storage units of a particular storage set or vault) are impacted at any one point in time before proceeding to process other storage units; ¶ [0071]: Predicting the impact of performing a task may include one or more of identifying one or more storage sets associated with the storage unit, obtaining availability information regarding other storage units associated with the one or more storage sets (e.g., receiving status information from a DS client module 34 or controller 86 of each relevant storage unit), and estimating a performance and/or storage reliability level should the storage unit be instructed to execute the maintenance task. For example, the managing unit 18 determines not to initiate execution of a maintenance task for storage unit 5 when a number of other storage units of the storage set 1 are unavailable), 
the first computing device is a distributed storage and task processing network (DSTN) managing unit (Fig. 1; ¶ [0024]: managing unit 18), and 
the second computing device is a master storage unit of the corresponding storage units (¶ [0046-47]; ¶ [0056-57]; DSN memory acts as a master unit to the corresponding storage units).





Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195